Citation Nr: 1537779	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether injuries sustained in a motorcycle accident in January 1984 were incurred in the line of duty and not due to willful misconduct.  

2.  Entitlement to service connection for a low back disability, to include residuals of a compression fracture of L-3.  

3.  Entitlement to service connection for a thoracic spine disability, to include residuals of a compression fracture of T7-T8.  

4.  Entitlement to service connection for a left shoulder disability, to include residuals of a left clavicular fracture.  

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to service connection for a skin disability, to include residuals of a right facial laceration and left occipital scalp laceration.  

7.  Entitlement to service connection for residuals of a head injury, to include concussion.  

8.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The August 2008 rating decision denied service connection for a low back disability, residuals of a head injury, a right shoulder disability, a left shoulder disability, and residuals of a left clavicular fracture, based on a July 2008 administrative decision in which the RO found that the injuries sustained in a January 1984 motorcycle accident were not sustained in the line of duty due to willful misconduct.  In October 2008, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in April 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in May 2009.

In his May 2009 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in June 2009 correspondence, the Veteran canceled his hearing request.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In August 2012, the Board remanded the issue of whether injuries sustained in a motorcycle accident in January 1984 were incurred in the line of duty and not due to willful misconduct for additional development.  

The Board acknowledges that the Veteran originally claimed service connection for a low back disability, residuals of head trauma, residuals of a left clavicular fracture, a right shoulder disability, and a left shoulder disability, all due to injuries sustained in an in-service January 1984 motorcycle accident.  However, given the nature of the injuries sustained in January 1984, the Board has recharacterized the claims to more appropriately reflect the potential residual disabilities, as listed on the title page.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the June 2015 Informal Hearing Presentation, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for a low back disability, a thoracic spine disability, a left shoulder disability, a right shoulder disability, a skin disability, residuals of a head injury, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's injuries sustained in a motorcycle accident in January 1984 were incurred in the line of duty, and not a direct result of an act of willful misconduct.


CONCLUSION OF LAW

The injuries sustained in January 1984 were not the result of the Veteran's own willful misconduct and were, therefore, incurred in the line of duty.  38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision that the injuries sustained in January 1984 were incurred in the line of duty and not due to willful misconduct is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations for this issue.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran sustained multiple injuries from a motorcycle accident in January 1984.  It is not in dispute that the Veteran was on active service at the time of this accident.  Rather, the central issue in this case is whether the Veteran's injuries were incurred in the line of duty or were due to his willful misconduct. 

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); see also 38 C.F.R. §§ 3.1(m), 3.301(a) (2015).  Section 105(a) creates a presumption that an injury or disease incurred by a veteran during active service was incurred in the line of duty and not caused by the veteran's misconduct.  Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (Fed. Cir. 2005).  The government can rebut the presumption through establishing, by the preponderance of the evidence, that the injury or disease was caused by the veteran's own willful misconduct.  Thomas, 423 at F.3d at 1284-85.     

VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2015).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).    

Alcohol abuse has been defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  

A service department finding that the injury in question occurred in the line of duty is binding on VA unless it is patently inconsistent with the requirements of VA laws and regulations.  38 C.F.R. § 3.1(m).  A service department finding that an injury was not due to misconduct is also binding on VA unless it is patently inconsistent with the facts and VA laws and regulations.  38 C.F.R. § 3.1(n).  

As an initial matter, the Board notes that although the RO issued a July 2008 administrative decision finding that the injuries sustained by the Veteran in January 1984 did not occur in the line of duty, there is no service department finding, in the Veteran's service records or otherwise, regarding whether the injuries occurred in the line of duty or were due to misconduct.     

Service treatment records show that on January 16, 1984, the Veteran was involved in a motorcycle accident and treated at Palomar Memorial Hospital.  The Palomar Memorial Hospital report reveals that the Veteran fell off his motorcycle after he went over an approximately 60 foot embankment while traveling at about 40 miles an hour.  He was unconscious at the scene for an unspecified and unknown period of time before he was able to walk back up the embankment and summon for help.  The Veteran reported that he used alcohol socially.  His blood alcohol level was 0.082 at the time of examination.  He was diagnosed with and treated for multiple trauma.  Specifically, the Palomar Memorial Hospital report listed diagnoses of possible concussion, right facial laceration, left occipital scalp laceration, left clavicular fracture, and compression fracture of L-3.  Subsequently, the Veteran was transferred to the Naval Hospital in San Diego.  A January 31, 1984 treatment report from the Naval Hospital indicated that the Veteran also had a compression fracture of T7-T8.  

A January 31, 1984 Report of Medical Board noted that the Veteran had been wearing a helmet during the accident.  He was also reported to have consumed 6 to 8 alcoholic drinks prior to the accident.  The Veteran denied any loss of consciousness and indicated that he had a full recollection of the event.  The final diagnoses of the Medical Board included compression fracture of T7-T8, chance fracture of L-3, laceration of occiput, and fractured left clavicle.  The line of duty/misconduct status of the Veteran was unknown pending an Investigative Report.  The Veteran was recommended to be placed on limited duty for 6 months, to preclude heavy lifting, prolonged walking, physical training, or prolonged standing.  

In May 1984, the Veteran was referred to the Substance Abuse Clinic as a result of his January 1984 motorcycle accident.  He admitted that alcohol had been a factor in his accident, but also cited the weather and his "bike" as factors.  After examination, the examiner found no evidence of a pattern of significant alcohol abuse at that time, and noted only that inappropriate actions secondary to alcohol use could be considered.            

In his April 2008 Report of Accidental Injury, the Veteran reported that in January 1984, his motorcycle had left the road and become airborne, causing him to land 60 feet down in a ravine.  He maintained that he had incurred head trauma, a broken collar bone, and over 5 compression fractures in the spine.  He stated that he had had a blood alcohol level of  0.08 and that the California Highway Patrol had made a report of the accident.  He stated that he had been driving his motorcycle at approximately 35 miles an hour on a wet asphalt road that was curved and had 2 lanes.  He indicated that the weather had been foggy and very cold and that the road had been dark and unlit.  He also reported that his windshield had fogged over and restricted his visibility.  

A June 2008 response from the California Highway Patrol revealed that it no longer had the collision report for the Veteran's January 1984 accident.  The retention period for vehicle accident reports was 49 months, after which they were purged.  

In April 2013, a VA examiner reviewed the entire claims file to determine whether the Veteran's use of alcohol on the day of his accident had been excessive.  The examiner noted that the January 16, 1984 Palomar Memorial Hospital report indicated that at the time of evaluation, the Veteran had been "[a]lert and oriented times three."  He found that there had been no notation of alcohol-related symptoms or behavioral manifestations of alcohol intoxication.  He also noted that the Veteran's blood alcohol level had been 0.082.  The examiner asserted that he had found no reliable objective evidence from the records provided to indicate that the Veteran's use of alcohol on the day of the accident had been excessive.  He explained that he could not render an opinion beyond mere speculation and stated that there had been no indication that the Veteran had received a citation for driving under the influence.     
	
After considering all the evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's injuries sustained in a motorcycle accident in January 1984 were incurred in the line of duty, and not a direct result of an act of willful misconduct.  

Regarding alcohol abuse, the available evidence of record does not show that the Veteran had abused alcohol, as defined by VA regulations, at the time of his January 1984 accident.  Indeed, an April 2013 VA examiner determined that there was no reliable objective evidence to indicate that the Veteran's use of alcohol on the day of the accident had been excessive.  He cited the lack of notation of alcohol-related symptoms or behavioral manifestations of alcohol intoxication at the time of the hospital evaluation, the lack of citation for driving under the influence, and the fact that the Veteran had been oriented in all spheres at the time of hospital evaluation.  Additionally, the Board notes that a few months after the January 1984 accident, in May 1984, a Substance Abuse Clinic physician found no evidence of a pattern of significant alcohol abuse at that time, and noted only that inappropriate actions secondary to alcohol use could be considered.  Thus, at the time of the Veteran's January 1984 accident, the Veteran had not used alcoholic beverages over time or excessively at the time of the accident, sufficient to cause him disability.  See 38 C.F.R. § 3.301(d).     

The Board acknowledges the July 2008 administrative decision in which the RO found that the Veteran's willingness to drink and ride a motorcycle was evidence of willful and persistent misconduct, as defined under 38 C.F.R. § 3.1(n)(1).  However, the Board notes that even if the Veteran had exercised poor judgment in drinking and riding a motorcycle, the mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  In this case, the Board finds that the preponderance of the evidence does not show that willful misconduct was the proximate cause of the Veteran's injuries, as required under 38 C.F.R. § 3.1(n)(3).  Specifically, as mentioned above, the evidence has demonstrated that the Veteran had not engaged in alcohol abuse at the time of the January 1984 motorcycle accident.  Moreover, there is no evidence that the Veteran had been driving recklessly, as he had been traveling approximately 35 to 40 miles an hour at the time of the accident and had not received any citations for reckless driving or driving under the influence.  Further, the Board finds that there were factors present other than willful misconduct that could potentially and reasonably explain the cause of the motorcycle accident, including foggy weather, a wet and dark road, and restricted visibility from a foggy windshield.  Given that the police collision report of the January 1984 accident is not available for review, the factors of poor driving conditions seem just as likely to be the cause of the accident as the Veteran's use of alcohol.  Consequently, the Veteran's blood alcohol level and lay statements are equally probative in determining whether the Veteran's accident was due to willful misconduct.  Therefore, the Board finds that the evidence does not preponderate against the Veteran that his January 1984 injuries were due to willful misconduct.  Instead, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's injuries sustained in a motorcycle accident in January 1984 were incurred in the line of duty.   

In conclusion, the Board resolves reasonable doubt in favor of the Veteran and finds that the injuries sustained in the motorcycle accident in January 1984 were not the result of the Veteran's willful misconduct and, therefore, were deemed to have been incurred in the line of duty.


ORDER

The injuries sustained by the Veteran in a January 1984 motorcycle accident were not incurred as a result of willful misconduct and, therefore, were deemed to have been incurred in the line of duty.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims remaining on appeal.  

The Veteran contends that he has several residual disabilities due to injuries incurred in a January 1984 motorcycle accident.  As a result of the Board's decision herein, the injuries sustained in the January 1984 motorcycle accident have been deemed to have been incurred in the line of duty.  The Board notes that the Veteran had previously been scheduled for June 2013 and August 2013 VA examinations to determine the etiology of his claimed disabilities.  He was noted to have failed to report to these examinations.  However, a close review of the claims file indicates that August 2013 correspondence to the Veteran regarding notification of his scheduled hearing was sent to a different address than his address of record.  The Board notes that this letter was sent to "818 East I St," but that the address of record for the Veteran is "12414 4th St, SP 50."  As it appears that the Veteran may not have received proper notice of his VA examinations, as explained in further detail below, the RO should reschedule the Veteran for new VA examinations and provide him with proper notification at his address of record.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

On August 1977 enlistment examination, the Veteran reported that he had a history of head injury on his Report of Medical History.  He indicated that he had been in a motorcycle accident when he was 16 years old and received cuts and abrasions.  He had received scalp sutures, and the examiner noted "chin [and] above [L]eft eye."  Other than a small left elbow scar, the Veteran was noted to have no abnormalities.  

Service treatment records show that the Veteran received intermittent treatment for his claimed disabilities.  Specifically, he was treated for muscle strain and trauma to the upper back in May 1978; headache and minor neck pain after a cable hit his head and neck in October 1978; multiple abrasions but otherwise normal physical examination after a motorcycle accident in April 1980; rule out muscle spasm of the low back in May 1981; head trauma in July 1981; persistent headache and muscle contracture headaches in November 1981; headaches, etiology unknown, in January 1982; and severe posterior occipital headaches that were reported in September 1982.    

On January 16, 1984, the Veteran was involved in a motorcycle accident and treated at Palomar Memorial Hospital.  He was diagnosed with and treated for possible concussion, right facial laceration, left occipital scalp laceration, left clavicular fracture, and compression fracture of L-3.  A subsequent January 31, 1984 treatment report from the Naval Hospital indicated that the Veteran also had a compression fracture of T7-T8.  A January 31, 1984 Report of Medical Board placed the Veteran on limited duty for 6 months, to preclude heavy lifting, prolonged walking, physical training, or prolonged standing.  A February 1985 re-enlistment examination noted a left clavicle deformity.  

On separation examination in September 1985, the Veteran was noted to have a circumcision scar, vaccination scar of the upper left arm, and scars on the left elbow and left chin.  He was not found to have any other abnormalities.     

Regarding the residuals of a head injury and headaches, the Veteran reported on enlistment that he had a history of head injury when he was in a motorcycle accident at 16 years old.  However, no such residuals of a head injury were noted as conditions on the enlistment examination, and history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  Therefore, the Board finds that the presumption of soundness attaches to these claims.  Given the above, the Veteran should be afforded appropriate VA examinations with medical opinions concerning whether the Veteran has current residuals of a head injury and headaches that clearly and unmistakably pre-existed service and clearly and unmistakably were not aggravated beyond the natural progress of the disorders during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In regards to the skin disability, the medical evidence clearly and unmistakably shows that the Veteran had a left elbow scar and chin scar on entrance examination in August 1977.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach, and it must now be determined whether the pre-existing disability was aggravated by service beyond the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Therefore, given the above, the Veteran should be afforded an appropriate VA examination with medical opinion concerning whether the Veteran's pre-existing skin disability was clearly and unmistakably aggravated by his period of service beyond the natural progress of the disease.  See McLendon, 20 Vet. App. 79.

With respect to the rest of the claimed disabilities, given the above, the Veteran should be afforded appropriate VA examinations with medical opinions concerning whether the Veteran has current low back disability, thoracic spine disability, left shoulder disability, and right shoulder disability that arose during service or are otherwise related to any incidents of service, including his in-service motorcycle accident and treatment for his claimed disabilities.  See McLendon, 20 Vet. App. 79.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Veteran has not yet been notified regarding the criteria for establishing service connection for a thoracic spine disability, skin disability, and headaches.  On remand, the Veteran should be so notified.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate claims for service connection for a thoracic spine disability, skin disability, and headaches.  The Veteran should also be provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his low back disability, thoracic spine disability, left shoulder disability, right shoulder disability, skin disability, residuals of a head injury, and headaches.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 
 
3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has any current low back disability and thoracic spine disability that are related to his period of service.  Notice of this VA examination must be sent to the Veteran's most recent address of record, as reflected in Veterans Appeals Control and Locator System (VACOLS).  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any low back disability or thoracic spine disability that are due to his period of service, to include treatment for muscle strain and trauma to the upper back in May 1978; rule out muscle spasm of the low back in May 1981; and compression fracture of L-3 and compression fracture of T7-T8 after a January 1984 motorcycle accident.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorders.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has any current left shoulder disability and right shoulder disability that are related to his period of service.  Notice of this VA examination must be sent to the Veteran's most recent address of record, as reflected in VACOLS.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any left shoulder or right shoulder disabilities that are due to his period of service, to include left clavicular fracture after a January 1984 motorcycle accident.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorders.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether his pre-existing skin disability was aggravated by service.  Notice of this VA examination must be sent to the Veteran's most recent address of record, as reflected in VACOLS.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should opine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing skin disability, to include residuals of a right facial laceration and left occipital scalp laceration, WAS NOT aggravated beyond the natural progress of the disorder by his active military service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner should consider and discuss treatment for multiple abrasions after an April 1980 motorcycle accident and treatment for right facial laceration and left occipital scalp laceration after a January 1984 motorcycle accident.      	

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether he has residuals of a head injury or headaches that are due to service.  Notice of this VA examination must be sent to the Veteran's most recent address of record, as reflected in VACOLS.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered his period of service with pre-existing (i) residuals of a head injury and (ii) headaches?

(b) If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing (i) residuals of a head injury and (ii) headaches WERE NOT aggravated beyond the natural progress of the disorders by his period of service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition(s).  The examiner should consider and discuss treatment for headache and minor neck pain after a cable hit the Veteran's head and neck in October 1978; head trauma in July 1981; persistent headache and muscle contracture headaches in November 1981; headaches, etiology unknown, in January 1982; severe posterior occipital headaches that were reported in September 1982; and possible concussion after a January 1984 motorcycle accident.

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter his period of service with pre-existing (i) residuals of a head injury and (ii) headaches, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has current (i) residuals of a head injury and (ii) headaches that are etiologically related to any incident during service?  The examiner should consider and discuss treatment for headache and minor neck pain after a cable hit the Veteran's head and neck in October 1978; head trauma in July 1981; persistent headache and muscle contracture headaches in November 1981; headaches, etiology unknown, in January 1982; severe posterior occipital headaches that were reported in September 1982; and possible concussion after a January 1984 motorcycle accident.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorders.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


